Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-10-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-14, 16, 19 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0280923 to Fleck-Arnold et al. in view of U.S. Patent No. 6,401,390 to Labbe et al.
Referring to claims 1, 4 and 16, Fleck-Arnold et al. discloses an agricultural mulch film comprising, a first layer having a first capacity of light absorption, and a second layer, having a second capacity of light absorption different from the first capacity of light absorption – see for example paragraph [0009] detailing multiple layers having different colors and therefore the different colors providing for different capacities of light absorption, and wherein the first layer is configured to be removed from the second layer after a period of time – see via at least degradation/biodegradation detailed in paragraphs [0004], [0008] and claims 24-25. Specific to claim 16, Fleck-Arnold et al. further discloses the first layer is a first color and the second layer is a second color different than the first color – see the black and white colors detailed in examples 6-19 in paragraphs [0024] thru [0037] and claim 24. Specific to claims 4, 6 and 16, Fleck-Arnold et al. further discloses the first layer is a top layer of the film, and the second layer is a bottom layer of the film – see multiple layers detailed in paragraph [0009], and the top layer is biodegradable – see for example biodegradable materials detailed in paragraphs [0004], [0008] and claims 24-25, and the bottom layer comprises polyolefinic materials – see for example paragraph [0007]. Specific to claims 1 and 16, Fleck-Arnold et al. does not disclose the first layer being a fully biodegradable layer devoid of polyolefin materials. Labbe et al. does disclose the first layer – at 6, being a fully biodegradable layer devoid of polyolefin materials – see for example column 3 lines 25-35. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and add the first layer being a fully biodegradable layer devoid of polyolefin materials as disclosed by Labbe et al., so as to yield the predictable result of making the device both flexible and durable while also making the device environmentally friendly. 
Referring to claim 2, Fleck-Arnold et al. as modified by Labbe et al. further discloses the first layer has a first degradation time, and the second layer has a second degradation time, the second degradation time being different from the first degradation time – see different degradations for each layer detailed in paragraphs [0004], [0008] and claims 24-25 of Fleck-Arnold et al.
Referring to claim 3, Fleck-Arnold et al. as modified by Labbe et al. further discloses the first layer has a first rate of degradation, and the second layer has a second rate of degradation, which is different from the first rate of degradation – see different degradations for each layer detailed in paragraphs [0004], [0008] and claims 24-25 of Fleck-Arnold et al.
Referring to claim 5, Fleck-Arnold et al. as modified by Labbe et al. further discloses the top layer has a shorter degradation time than the bottom layer – see for example claim 24 of Fleck-Arnold et al. where the top layer can have more degradable additive than the bottom layer given the claimed ranges of degradable additives and therefore have a shorter degradation time.
Referring to claim 6, Fleck-Arnold et al. as modified by Labbe et al. further discloses the bottom layer comprises polyolefinic materials – see for example paragraph [0007] of Fleck-Arnold et al.
Referring to claim 7, Fleck-Arnold et al. as modified by Labbe et al. further discloses the top layer is configured to be detachable from the film – see at least via degradation/biodegradation detailed in paragraphs [0004], [0008] and claims 24-25 of Fleck-Arnold et al. 
Referring to claims 8 and 19, Fleck-Arnold et al. as modified by Labbe et al. further discloses the first layer is of a first color and the second layer is of a second color different from the first color, one of the first and second layers being white or silver and the other of the first and second layers being black – see white and black layers detailed in the examples 6-19 in paragraphs [0024] thru [0037] of Fleck-Arnold et al.
Referring to claim 9, Fleck-Arnold et al. as modified by Labbe et al. further discloses a third layer – see for example paragraph [0017], examples 6-19 in paragraphs [0024] thru [0037] and claim 14 of Fleck-Arnold et al.
Referring to claim 10, Fleck-Arnold et al. as modified by Labbe et al. does not disclose the film has an A/B/B structure. However, it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. as modified by Labbe et al. and have the film in any desired structure including the claimed A/B/B/ structure, so as to yield the predictable result of controlling the light absorption and biodegradability of the film as desired for the particular plant(s) being grown.
Referring to claim 12, Fleck-Arnold et al. as modified by Labbe et al. does not disclose one of the layers having a degradation time between one and nine months. However, it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. as modified by Labbe et al. and have one of the layers having a degradation time between one and nine months as claimed, so as to yield the predictable result of providing for sufficient plant growth for the desired plant to be grown.
Referring to claim 11, Fleck-Arnold et al. as modified by Labbe et al. further discloses a thickness of the film is between 10- 200 microns – see for example paragraph [0005] of Fleck-Arnold et al.
Referring to claim 13, Fleck-Arnold et al. as modified by Labbe et al. further discloses the second layer includes polyolefins – see second layers having polyolefins as detailed in paragraph [0007] and claim 24 of Fleck-Arnold et al.
Referring to claim 14, Fleck-Arnold et al. as modified by Labbe et al. further discloses the first layer and/or second layer comprises a plurality of sublayers – see paragraph [0017] of Fleck-Arnold et al. detailing up to 10 layers and therefore each of the first and second layers can have multiple sublayers.
	Referring to claim 21, Fleck-Arnold et al. as modified by Labbe et al. further discloses the fully biodegradable top layer includes one or more consisting from the list of: polylactic acid (PLA), poly(butylene adipate-co-tereftalate) (PBAT), polyhydroxyalkanoates (PHA), polyhydroxybutyrate (PHB), polyhydroxyvaleriate (PHV), polyhydroxyhexanoate (PHH), butyrate-co-valerate (PHBV or P(3HB-co-3HV)), butyrate-co-hexanoate (PHBH or P(3HB-co-3HH)), starch and/or starch blends, poly (butylene succinate) (PBS), poly (butylene succinate-co-adipate) (PBSA) and polymers derived from proteins – see polylactic acid detailed in column 3 lines 25-35 of Labbe et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and add the first layer being a fully biodegradable layer devoid of polyolefin materials as disclosed by Labbe et al., so as to yield the predictable result of making the device both flexible and durable while also making the device environmentally friendly.
	Referring to claim 22, Fleck-Arnold et al. as modified by Labbe et al. further discloses the first layer includes one or more from the list consisting of: polylactic acid (PLA), poly(butylene adipate-co- tereftalate) (PBAT), starch and/or starch blends – see polylactic acid detailed in column 3 lines 25-35 of Labbe et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and add the first layer being a fully biodegradable layer devoid of polyolefin materials as disclosed by Labbe et al., so as to yield the predictable result of making the device both flexible and durable while also making the device environmentally friendly.
 Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck-Arnold et al. as modified by Labbe et al. as applied to claims 1 or 16 above, and further in view of U.S. Patent No. 5,815,991 de Ridder.
Referring to claims 15 and 20, Fleck-Arnold et al. as modified by Labbe et al. does not disclose including one or more pockets along one or more edges of the mulch film. de Ridder does disclose including one or more pockets – at 3,4, along one or more edges of the film – see figures 3-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. as modified by Labbe et al. and add the one or more pockets along one or more edges of the film as disclosed by de Ridder, so as to yield the predictable result of allowing for the film to be more securely held in place during use as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 8-10-22 obviates the prior art rejections detailed in the last office action dated 5-24-22. However, applicant’s claim amendments dated 8-10-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643